 

EXHIBIT 10.15

 

CHANGE IN CONTROL AGREEMENT

 

This CHANGE IN CONTROL AGREEMENT (this “Agreement”), is made and entered into as
of the 15th day of October 2017, between MutualFirst Financial, Inc., a
Maryland-chartered bank holding company (the “Corporation”), MutualBank, an
Indiana commercial bank (the “Bank”) and Sharon L. Ferguson (the “Executive”)
(the Corporation and the Bank are referred to together herein as the
“Employers”).

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed as a Senior Vice President of
Retail Lending and Risk Management and the Chief Risk Officer of the Bank;

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that [his/her] employment with the
Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

 

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall mean the sum of: (i) the total compensation paid in the
most recently completed calendar year to the Executive by the Employers or any
subsidiary thereof and included in the Executive’s gross income for tax
purposes, and (ii) any income earned and deferred by the Executive pursuant to
any plan or arrangement of the Employers during such completed calendar year.

 

(b) Cause. “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employers; conviction of a felony,
or of a gross misdemeanor involving moral turpitude in connection with the
Executive’s employment with the Employers; or fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive’s employment and resulting in a material adverse
effect on the Employers; or the Executive becoming subject to any final removal
or prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

(c) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

 

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

 

(f) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

 

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive following a Change of
Control based on:

 

(i)any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) An adverse change in the formula for
calculating the Executive’s Annual Compensation, (B) a material diminution in
the Executive’s authority, duties or responsibilities, or (C) a material
diminution in the authority, duties or responsibilities of the officer to whom
the Executive is required to report, or

 

 

 

 

(ii)any material change in the geographic location at which the Executive must
perform her services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

(h) IRS. IRS shall mean the Internal Revenue Service.

 

(i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for Cause, Disability or Retirement or by the
Executive for Good Reason shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employers’ termination of the Executive’s employment for
Cause or death, which shall be effective immediately, and (iv) is given in the
manner specified in Section 9 hereof.

 

(j) Retirement. “Retirement” shall mean the Executive’s voluntary or involuntary
termination of employment upon reaching at least age 65, but shall not include
an involuntary termination for Cause.

 

2. Term of Agreement. The initial term of this Agreement shall expire on October
18, 2018, subject to earlier termination as provided herein. Upon approval of
the Board of Directors of each of the Corporation and the Bank, the term of this
Agreement shall be extended for one additional year on October 15, 2018 and on
October 15th of each subsequent calendar year such that at any time after
October 15, 2018 the remaining term of this Agreement shall be from zero to one
year, absent notice of non-renewal as set forth below. Prior to October 15, 2018
and each October 15th thereafter, the Board of Directors of each of the
Corporation and the Bank shall consider and review (with appropriate corporate
documentation thereof, and after taking into account all relevant factors,
including the Executive’s performance) an extension of the term of this
Agreement, and the term shall continue to extend each year if the Boards of
Directors approve such extension unless the Executive gives written notice to
the Employers of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
renewal date. If either Board of Directors elects not to extend the term, it
shall give written notice of such decision to the Executive not less than thirty
(30) days prior to any such renewal date. If any party gives timely notice that
the term will not be extended as of October 15th of any year, then this
Agreement shall terminate at the conclusion of its remaining term.
Notwithstanding the foregoing, if a Change in Control occurs during the term of
this Agreement at a time when there is less than one year remaining in the term
of this Agreement, then the remaining term of this Agreement shall be
automatically extended until the one-year anniversary of the completion of the
Change in Control. References herein to the term of this Agreement shall refer
both to the initial term and successive terms.

 

3. Benefits upon Termination. If the Executive’s employment by the Employers
shall be terminated within twelve (12) months subsequent to a Change in Control
by (i) the Employers other than for Cause, Disability, Retirement or as a result
of the Executive’s death, or (ii) the Executive for Good Reason, then the
Employers shall, subject to the provisions of Section 3(c) and 4 hereof, if
applicable:

 

(a) pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to one (1) times the Executive’s Annual Compensation;

 

(b) pay to the Executive, in a lump sum within ten (10) business days after the
Date of Termination, a cash amount equal to the projected cost to the Employers
of providing benefits to the Executive for a period of twelve (12) months
pursuant to all group insurance, life insurance, health and accident and
disability insurance coverage offered by the Employers in which the Executive
was entitled to participate immediately prior to the Date of Termination, as
well as any other employee benefit plan, program or arrangement offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (other than cash bonus plans, retirement plans or
stock compensation plans of the Employers), with the projected cost to the
Employers to be based on the costs incurred for the year in which the Date of
Termination occurs as determined on an annualized basis.

 

(c) The Bank’s obligation to pay severance under this Section 3 is expressly
conditioned upon the Executive executing and not revoking a general release to
be provided to [him/her] by the Bank, which would release any and all claims,
charges and complaints which the Executive may have against the Bank, its
affiliates and assigns, as well as the directors, officers and employees of such
entities, in connection with the Executive’s employment and the termination of
such employment. Notwithstanding any other provision contained in this
Agreement, in the event the time period that the Executive has to consider the
terms of such general release (including any revocation period under such
release) commences in one calendar year and ends in the succeeding calendar
year, then the payments shall not commence until the succeeding calendar year.

 

 

 

 

4. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Employers pursuant to Section 3
hereof shall be reduced by the minimum amount necessary to result in no portion
of the payments and benefits payable by the Employers under Section 3 being
non-deductible to either of the Employers pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code. If the
payments and benefits under Section 3 are required to be reduced, then the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits. The determination of any reduction in the payments and benefits to be
made pursuant to Section 3 shall be based upon the opinion of independent tax
counsel selected by the Employers and paid for by the Employers. Such counsel
shall promptly prepare the foregoing opinion, but in no event later than ten
(10) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 4, or a reduction in the payments and benefits
specified in Section 3 below zero.

 

5. Mitigation; Exclusivity of Benefits.

 

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise.

 

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

 

6. Withholding. All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

7. Restrictive Covenants.

 

(a) Trade Secrets. The Executive acknowledges that she has had, and will have,
access to confidential information of the Employers (including, but not limited
to, current and prospective confidential know-how, customer lists, marketing
plans, business plans, financial and pricing information, and information
regarding acquisitions, mergers and/or joint ventures) concerning the business,
customers, contacts, prospects, and assets of the Employers that is unique,
valuable and not generally known outside the Employers, and that was obtained
from the Employers or which was learned as a result of the performance of
services by the Executive on behalf of the Employers ("Trade Secrets"). Trade
Secrets shall not include any information that: (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Executive that
constitutes a breach of this Section 7, generally known or available to the
public; (ii) is known to the Executive at the time such information was obtained
from the Employers; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Employers, who is not under any obligation of confidentiality to the
Employers or an affiliate; (iv) is disclosed with the written approval of the
Employers; or (v) is required to be disclosed or provided by law, court order,
order of any regulatory agency having jurisdiction or similar compulsion,
including pursuant to or in connection with any legal proceeding involving the
parties hereto; provided however, that such disclosure shall be limited to the
extent so required or compelled; and provided further, however, that if the
Executive is required to disclose such confidential information, she shall give
the Employers notice of such disclosure and cooperate in seeking suitable
protections. Other than in the course of performing services for the Employers,
the Executive will not, at any time, directly or indirectly use, divulge,
furnish or make accessible to any person any Trade Secrets, but instead will
keep all Trade Secrets strictly and absolutely confidential. The Executive will
deliver promptly to the Employers, at the termination of her employment or at
any other time at the request of the Employers, without retaining any copies,
all documents and other materials in [his/her] possession relating, directly or
indirectly, to any Trade Secrets.

 

Nothing contained in this Agreement limits the Executive’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, the Federal Deposit Insurance Corporation,
the Indiana Department of Financial Institutions, the Board of Governors of the
Federal Reserve System or any other federal, state or local governmental agency
or commission that has jurisdiction over the Company or the Bank (the
“Government Agencies”). The Executive further understands that this Agreement
does not limit his/her ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company and/or the Bank. This Agreement does not limit the
Executive’s right to receive an award for information provided to any Government
Agencies.

 

(b) Non-Solicitation of Employees. For a period of twelve (12) months after
termination of the Executive’s employment prior to a Change in Control and for a
period of twelve (12) months after termination of the Executive’s employment in
connection with or following a Change in Control (the “Restricted Period”), the
Executive shall not, directly or indirectly, solicit, induce or hire, or attempt
to solicit, induce or hire, any current employee of the Employers (excluding
those employees whose employment is terminated by the Employers), or any
individual who becomes an employee during the Restricted Period, to leave his or
her employment with the Employers or join or become affiliated with any other
business or entity, or in any way interfere with the employment relationship
between any employee and the Employers.

 

 

 

 

(c) Non-Solicitation of Customers. During the Restricted Period, the Executive
shall not, directly or indirectly, solicit or induce, or attempt to solicit or
induce (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of the Employers or any of their subsidiaries or
successors), any customer, lender, supplier, licensee, licensor or other
business relation of the Employers to terminate its relationship or contract
with the Employers, to cease doing business with the Employers, or in any way
interfere with the relationship between any such customer, lender, supplier,
licensee or business relation and the Employers (including making any negative
or derogatory statements or communications concerning the Employers or their
directors, officers or employees).

 

(d) Value of Restrictive Covenants. For tax and accounting purposes, the
Employers shall ascribe a value to the restrictive covenants imposed upon the
Executive pursuant to this Section 7, with such value to not exceed one times
the Executive’s annual compensation as of the Date of Termination for each
12-month period included in the Restricted Period, with the value for partial
years included within the Restricted Period to be pro-rated.

 

(e) Irreparable Harm. The Executive acknowledges that: (i) the Executive’s
compliance with Section 7 of this Agreement is necessary to preserve and protect
the proprietary rights, Trade Secrets, and the goodwill of the Employers as
going concerns, and (ii) any failure by the Executive to comply with the
provisions of this Agreement will result in irreparable and continuing injury
for which there will be no adequate remedy at law, notwithstanding the value
assigned to such restrictive covenants by Section 7(d) above. In the event that
the Executive fails to comply with the provisions of this Section 7, the
Employers shall be entitled, in addition to other relief that may be proper, to
all types of equitable relief (including, but not limited to, the issuance of an
injunction and/or temporary restraining order) that may be necessary to cause
the Executive to comply with this Agreement, as well as to the recoupment of the
value ascribed to such covenants pursuant to Section 7(d) above.

 

(f) Survival. The provisions set forth in this Section 7 shall survive
termination of this Agreement.

 

(g) Scope Limitations. If the scope, period of time or area of restriction
specified in this Section 7 are or would be judged to be unreasonable in any
court proceeding, then the period of time, scope or area of restriction will be
reduced or limited in the manner and to the extent necessary to make the
restriction reasonable, so that the restriction may be enforced in those areas,
during the period of time and in the scope that are or would be judged to be
reasonable.

 

8. Assignability. The Corporation and the Bank shall assign this Agreement and
their rights and obligations hereunder in whole, but not in part, to any
corporation, bank or other entity with or into which the Corporation or the Bank
may hereafter merge or consolidate or to which the Corporation or the Bank may
transfer all or substantially all of its assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

 

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

  To the Bank: Secretary     MutualBank     110 East Charles Street     Muncie,
Indiana 47305-2400         To the Corporation: Secretary     MutualFirst
Financial, Inc.     110 East Charles Street     Muncie, Indiana 47305-2400      
To the Executive: Sharon L. Ferguson     At the address last appearing on the  
  personnel records of the Employers

 

10. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

 

 

 

 

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Indiana.

 

12. Nature of Employment and Obligations.

 

(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employers and the Executive, and the
Employers may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.

 

(b) Nothing contained herein shall create or require the Employers to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

 

13. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.

 

16. Regulatory Actions. The following provisions shall be applicable to the
parties or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 3 hereof.

 

(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.

 

(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.

 

17. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any renewal of this Agreement and any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and 12 C.F.R. Part 359.

 

18. Payment of Costs and Legal Fees. In the event any dispute or controversy
arising under or in connection with the Executive’s termination is resolved in
favor of the Executive, whether by judgment, arbitration or settlement, the
Executive shall be entitled to the payment of all legal fees incurred by the
Executive in resolving such dispute or controversy.

 

19. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of the Bank, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extent that the parties may otherwise reach a mutual settlement of
such issue. The Employers shall incur the cost of all fees and expenses
associated with filing a request for arbitration with the AAA, whether such
filing is made on behalf of the Employers or the Executive, and the costs and
administrative fees associated with employing the arbitrator and related
administrative expenses assessed by the AAA.

 

 

 

 

20. Entire Agreement. This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  MUTUALFIRST FINANCIAL, INC.       By: /s/ David W. Heeter     David W. Heeter
    President and Chief Executive Officer       MUTUALBANK       By: /s/ David
W. Heeter     David W. Heeter     Chief Executive Officer       EXECUTIVE      
By: /s/ Sharon L. Ferguson     Sharon L. Ferguson

 

 

